DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“ambient temperature obtainment unit” in claim 1.
“departure time estimation unit” in claim 1.
“air conditioning start time determination unit” in claim 1.
“control module” in claim 2-3.
“operation determination unit” in claim 3.
“passenger compartment temperature obtainment unit” in claim 7-8.
“passenger compartment temperature estimation unit” in claim 1.

The claim limitation has been interpret in view of 112 (b) (see below) due to meeting all the requirements of the 3 prong analysis, but the specification lacks proper support for the structure of the limitation in question.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitation of "a passenger compartment temperature estimation unit configured to estimate an estimation passenger compartment temperature at the departure time of the vehicle based on the passenger compartment temperature" the process of which apparently described in ¶ 36 of applicants publish application (US If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made”. MPEP 2161.01 I. The fact that the limitation was presented in both the original specification and the original claim does not mean that the issue of a lack of adequate written description may arise, “the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention”. MPEP 2163 I A.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation a-c and d-g (see above) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20180334170), hereinafter referred to as Liu, in view of High et al. (US 20170203633), hereinafter referred to as High.

Re claim 1 and 10, Liu teaches an air conditioning control system, comprising processing circuitry (see circuitry connection e.g. 210), wherein the processing circuitry includes
an ambient temperature obtainment unit (implicit) configured to obtain an ambient temperature of a vehicle (e.g. ¶ 77, “an ambient temperature 730 of a surrounding environment and the cabin 240”),
a departure time estimation unit (implicit) configured to estimate a departure time of the vehicle (e.g. ¶ 64, “predict prospective start-times 310 for possibly upcoming drive-cycles, at step 415”),
an air conditioning condition calculator (implicit) configured to calculate an operation period (e.g. ¶ 77, “duration needed”) of an air conditioner (700, “cabin conditioner”) and an operation output (e.g. ¶ 77, “the temperature conditioning power”) of the air conditioner based on the ambient temperature (e.g. ¶ 77, “the temperature conditioning power, conditioning rate, and duration needed to enable the cabin to be temperature pre-conditioned according or corresponding to one or more of the available power from XPS and the charge-state of the battery(ies) 175, 180, an ambient temperature 730 of a surrounding environment and the cabin 240, and a cabin conditioning profile 725” … “The cabin conditioning profile 725 may include a predetermined temperature conditioning rate that may be adjusted in view of ambient temperature”), wherein the air conditioner adjusts a passenger compartment (e.g. ¶ 77, “cabin”) temperature of the vehicle (e.g. ¶ 77, “enable the cabin to be temperature pre-conditioned”),
an air conditioning start time determination unit (implicit) configured to determine an activation time of the air conditioner (e.g. ¶ 58-59, “It is further then derived at step 360 when temperature preconditioning must begin as a function of the duration and other parameters to ensure such components reach optimum operating temperatures by the predicted start-time 310. The scheduler 300 may also monitor at step 365 whether the derived duration will enable temperature preconditioning to be completed by the predicted start-time 310”), and
e.g. 300) configured to transmit an operation request signal (305) for requesting operation of the air conditioner (e.g. ¶ 76), wherein
the air conditioning condition calculator is configured to calculate the operation period and the operation output that allow the passenger compartment temperature of the vehicle to reach a preset target temperature (e.g. ¶ 43, “predetermined cabin temperature”; ¶ 77, “the temperature conditioning power, conditioning rate, and duration needed to enable the cabin to be temperature pre-conditioned”),
the air conditioning start time determination unit is configured to determine that the activation time is a time earlier than the departure time by the operation period (365; ¶ 59, “at step 365 whether the derived duration will enable temperature preconditioning to be completed by the predicted start-time 310”).
Liu does not explicitly teach the limitation of the air conditioning controller is configured to transmit the operation request signal at the activation time.
However, High teaches the limitation of a vehicle comprising a controller configured to transmit a operation request signal at an activation time (see e.g. 250).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Liu and integrated transmit the operation request signal at the activation time, as taught by High, in order to cause the conditioner to begin cooling at the start time (see Liu abstract).
Assuming arguendo that Liu does not teach the limitation of allow the passenger compartment temperature of the vehicle to reach a preset target temperature. 
However, High teaches the limitation of a vehicle comprising allow the passenger compartment temperature of the vehicle to reach a preset target temperature (see e.g. ¶ 23, “The cooling duration generally refers to the time it takes to bring the refrigeration unit's internal temperature down to the target temperature”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Liu and integrated allow the passenger compartment temperature of the vehicle to reach a preset target temperature, as taught by High, in order to cool the temperature to the target temperature (see Liu ¶ 23).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, 

Re claim 6, Liu, as modified, teaches the air conditioning control system according to claim 1. Liu further teaches the limitation of wherein the air conditioning condition calculator is configured to calculate the operation period and the operation output so that power consumption of the air conditioner for adjusting the passenger compartment temperature of the vehicle to the target temperature is minimized (e.g. ¶ 77, “… to conserve power”).

Re claim 9, Liu, as modified, teaches claim 9 in its entirety as least as taught as shown in the rejection of claim 1.

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of High, as applied above, in view of Nishida (US 20140081481), hereinafter referred to as Nishida.

Re claim 2, Liu, as modified, teaches the air conditioning control system according to claim 1. Liu further teaches the limitation of vehicle further comprising: a control module (e.g. ¶ 34). Liu does not explicitly teach the limitation of a server configured to collect and store information on the vehicle; and the control module installed on the vehicle, wherein the server and the control module are connected by an external communication network, and the server includes the air conditioning controller.
200) configured to collect and store information on a vehicle (e.g. 214-215); and a control module (e.g. 150) installed on a vehicle (100), wherein the server and the control module are connected by an external communication network (400), and the server includes an air conditioning controller (211). 
Furthermore, the examiner notes that rearranging where the controllers are located including in the cloud/servers in order to save space in a vehicle falls within the realm of common knowledge as obvious mechanical expedient. 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Liu  and integrated a server configured to collect and store information on the vehicle; and the control module installed on the vehicle, wherein the server and the control module are connected by an external communication network, and the server includes the air conditioning controller, as taught by Nishida, in order to notify the cooling and heating state to a vehicle user in a timely manner (see Nishida abstract).

Re claim 3, Liu, as modified, teaches the air conditioning control system according to claim 1. Liu further teaches the limitation of vehicle further comprising: a control module (e.g. ¶ 34). Liu does not explicitly teach the limitation of an operating terminal; and a control module installed on the vehicle, wherein the operating terminal and the control module are connected by an external communication network, and the processing circuitry includes an operation determination unit configured to determine whether the air conditioning controller transmits the operation request signal at the activation time based on information output from the operating terminal.
However, Nishida teaches a vehicle comprising an operating terminal (300); and a control module (152) installed on the vehicle, wherein the operating terminal and the control module are connected by an external communication network (400), and a processing circuitry (e.g. 120) includes an operation determination unit (160) configured to determine whether an air conditioning controller (305) transmits signal based on information output from the operating terminal (e.g. ¶ 41, “the information downloaded in portable terminal 300 is transmitted to the short distance communication control unit 160 of the vehicle 100 from the short distance communication control unit 302”).

Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Liu  and integrated an operating terminal; and a control module installed on the vehicle, wherein the operating terminal and the control module are connected by an external communication network, and the processing circuitry includes an operation determination unit configured to determine whether the air conditioning controller transmits the operation request signal at the activation time based on information output from the operating terminal, as taught by Nishida, in order to notify the cooling and heating state to a vehicle user in a timely manner (see Nishida abstract).
Re claim 4, Liu, as modified, teaches the air conditioning control system according to claim 3. Liu further teaches the limitation of wherein before the air conditioning condition calculator calculates the operation period and the operation output, the operation determination unit determines whether the air conditioning controller transmits the operation request signal at the activation time (e.g. 705 receives the signal and thereafter calculates 720).

Re claim 5, Liu, as modified, teaches the air conditioning control system according to claim 3. Liu further teaches the limitation of wherein the control module includes the air conditioning condition calculator (e.g. ¶ 34).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of High, as applied above, in view of Joseph (US 20180222284), hereinafter referred to as Joseph.

Re claim 7, Liu, as modified, teaches the air conditioning control system according to claim 1. Liu does not explicitly teach the limitation of wherein the processing circuitry includes a passenger compartment temperature obtainment unit configured to obtain the passenger compartment temperature of the vehicle, and the air conditioning condition calculator is configured to calculate the operation period and the operation output based on a difference between the ambient temperature and the passenger compartment temperature..
 	However, Joseph teaches a vehicle comprising a passenger compartment temperature obtainment unit (50) configured to obtain the passenger compartment temperature of the vehicle (e.g. ¶ 39, “a second control module 48 for monitoring a temperature sensor 50 positioned to determine a temperature inside the passenger compartment 14 and an ambient temperature sensor 52 positioned to determine an ambient temperature of the passenger compartment”), and the air conditioning condition calculator is configured to calculate the operation output based on a difference between the ambient temperature and the passenger compartment temperature (e.g. abstract “a) monitoring a temperature differential between a temperature inside the passenger compartment and an ambient temperature of the passenger compartment; (b) generating power utilizing the temperature differential”). 

Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Liu  and integrated a passenger compartment temperature obtainment unit configured to obtain the passenger compartment temperature of the vehicle, and the air conditioning condition calculator is configured to calculate the operation period and the operation output based on a difference between the ambient temperature and the passenger compartment temperature, as taught by Joseph, in order to better mitigate temperature buildup (see Joseph ¶ 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ragazzi et al. (US 20200361284) teaches using a preconditioning system.
Zaeri (US 20180029436) teaches the well known knowledge of predicting future temperature and calculating the power based on such.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        3/26/2022